     Case 2:18-cv-00194-SMJ     ECF No. 116     filed 07/22/20   PageID.2376 Page 1 of 15

                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON

1
                                                                      Jul 22, 2020
2                                                                        SEAN F. MCAVOY, CLERK




3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     BARBARA DAVIS, as Personal                  No. 2:18-cv-00194-SMJ
5    Representative of the Estate of G.B.,
     deceased,                                   ORDER DENYING
6                                                DEFENDANTS’ MOTION FOR
                               Plaintiff,        SUMMARY JUDGMENT
7                                                REGARDING STATUTORY
                  v.                             BENEFICIARIES
8
     WASHINGTON STATE
9    DEPARTMENT OF SOCIAL AND
     HEALTH SERVICES; TOM STOKES,
10   individually and the marital community
     comprised thereof; JEREMY
11   KIRKLAND, individually and the
     marital community comprised thereof;
12   JANE DOE STOKES, and the marital
     community comprised thereof; and
13   JANE DOE KIRKLAND, and the
     marital community comprised thereof,
14
                               Defendants.
15

16         On July 14, 2020, the Court heard oral argument on the Individual State

17   Defendants’ “Motion for Partial Summary Judgment Re: Statutory Beneficiaries,”

18   ECF No. 91. This case arises out of the death of G.B., a minor child. Defendants

19   sought dismissal of all Plaintiff’s claims brought on behalf of G.B.’s minor siblings,

20


     ORDER DENYING DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
     JUDGMENT RE: STATUTORY BENEFICIARIES – 1
     Case 2:18-cv-00194-SMJ     ECF No. 116    filed 07/22/20   PageID.2377 Page 2 of 15




1    S.D.A. and D.M.A.,1 on the grounds that because those individuals were adopted

2    after G.B.’s death, they are no longer statutory beneficiaries under the Washington

3    State wrongful death statute. ECF No. 91. At the conclusion of the hearing, the

4    Court found S.D.A. and D.M.A.’s adoption did not sever their sibling relationship

5    under the wrongful death statute and thus denied Defendants’ motion. This order

6    memorializes and supplements the Court’s oral ruling.

7                                     BACKGROUND

8          This case arises out of the tragic death of G.B., a minor child, in April 2015

9    while in the custody of his aunt. See ECF No. 1-2 at 910. The detailed factual

10   background of G.B.’s death was set forth in the Court’s November 29, 2018 Order,

11   ECF No. 62, and the Court finds it unnecessary to repeat that general background in

12   full here. At the time of his death, G.B. had three siblings: minors S.D.A. and

13   D.M.A., and Vida Mercedes Cruz. ECF No. 97 at 4. When G.B. died, he as well as

14   well as S.D.A. and D.M.A. were wards of the state. See ECF No. 1-2 at 3–9. On

15   April 16, 2018 G.B.’s grandmother, also on behalf of G.B.’s estate and statutory

16   beneficiaries of the Estate, brought this action against the Washington State

17   Department of Social and Health Services (“DSHS”) and two employees. ECF

18
     1
      In the parties’ filings, S.D.A. is also referred to as S.D.B. and S.B. and D.M.A. is
19   also referred to as D.M.A.J. and D.J. See ECF No. 91 at 2; ECF No. 97 at 1.
     However, because the children’s names are currently S.D.A. and D.M.A., the Court
20   will use these names. See ECF No. 93 at 1112, 1314.


     ORDER DENYING DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
     JUDGMENT RE: STATUTORY BENEFICIARIES – 2
     Case 2:18-cv-00194-SMJ      ECF No. 116    filed 07/22/20   PageID.2378 Page 3 of 15




1    No. 1-2. On November 14, 2016, S.D.A. and D.M.A. were adopted. ECF No. 93

2    at 1112, 1314. Defendants asked Plaintiff to admit that S.D.A. and D.M.A. were

3    no longer statutory beneficiaries for purposes of the wrongful death statute. ECF

4    No. 91 at 2. When Plaintiff denied the request for admission, Defendants filed

5    Defendants’ Motion and Plaintiff later filed Plaintiff’s Motion. Id.

6                                   LEGAL STANDARD

7          The Court must grant summary judgment if “the movant shows that there is

8    no genuine dispute as to any material fact and the movant is entitled to judgment as

9    a matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it “might affect the

10   outcome of the suit under the governing law.” Anderson v. Liberty Lobby, Inc., 477

11   U.S. 242, 248 (1986). A dispute about a material fact is “genuine” if “the evidence

12   is such that a reasonable jury could return a verdict for the nonmoving party.” Id.

13         In ruling on a summary judgment motion, the Court must view the evidence

14   in the light most favorable to the nonmoving party. See Tolan v. Cotton, 572

15   U.S. 650, 657 (2014) (quoting Adickes v. S.H. Kress & Co., 398 U.S. 144, 157

16   (1970)). Thus, the Court must accept the nonmoving party’s evidence as true and

17   draw all reasonable inferences in its favor. See Anderson, 477 U.S. at 255. The

18   Court may not assess credibility or weigh evidence. See id. Nevertheless, the

19   nonmoving party may not rest upon the mere allegations or denials of its pleading

20   but must instead set forth specific facts, and point to substantial probative evidence,


     ORDER DENYING DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
     JUDGMENT RE: STATUTORY BENEFICIARIES – 3
     Case 2:18-cv-00194-SMJ      ECF No. 116    filed 07/22/20   PageID.2379 Page 4 of 15




1    tending to support its case and showing a genuine issue requires resolution by the

2    finder of fact. See Anderson, 477 U.S. at 248–49.

3                                       DISCUSSION

4          Washington law provides a wrongful death action may be pursued: (1) “for

5    the benefit of the spouse, state registered domestic partner, child or children,

6    including stepchildren,” or (2) “[i]f there is no spouse, state registered domestic

7    partner, or such child or children, such action may be maintained for the benefit of

8    the parents or siblings of the deceased.” Wash. Rev. Code § 4.20.020. The

9    interpretation of this statute is a matter of law. See Matter of Estate of Reid, 401

10   P.3d 437, 439 (Wash. Ct. App. 2017), review denied, 407 P.3d 1138 (Wash. 2018).

11         When the Court engages in interpretation, it must “endeavor to determine and

12   give effect to the legislature’s intent.” In re Estate of Blessing, 273 P.3d 975, 976

13   (Wash. 2012). If “the statute’s meaning is plain on its face,” then the Court must

14   give effect to that meaning. Id. The Court discerns a statute’s plain meaning by

15   reference to the “ordinary meaning of the language at issue, the context of the statute

16   in which the provision is found, related provisions, and the statutory scheme as a

17   whole.” Id. (citing State v. Jacobs, 115 P.3d 281, 283 (Wash. 2005). “When a

18   statutory term is undefined, the court may look to a dictionary for its ordinary

19   meaning.” Id. (citing State v. Gonzalez, 226 P.3d 131, 134 (Wash. 2010).

20


     ORDER DENYING DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
     JUDGMENT RE: STATUTORY BENEFICIARIES – 4
     Case 2:18-cv-00194-SMJ      ECF No. 116     filed 07/22/20   PageID.2380 Page 5 of 15




1          Defendants do not dispute that S.D.A., D.M.A., and Vida Mercedes Cruz

2    were G.B.’s siblings and thus statutory beneficiaries of G.B.’s estate prior to S.D.A.

3    and D.M.A.’s adoptions. ECF No. 99 at 2. However, Defendants argue that when

4    S.D.A. and D.M.A. were adopted, their sibling relationship with G.B. was severed

5    and they ceased to be statutory beneficiaries under the wrongful death statute. ECF

6    No. 91 at 3–5; ECF No. 99 at 2–3. Thus, the question raised in the instant motions

7    is whether the legislature intended the adoption of decedent’s sibling after the

8    decedent’s death to sever the familial relationship for purposes of qualifying as a

9    statutory beneficiary under the wrongful death statute.

10         As a preliminary matter, the Washington state courts have not addressed the

11   precise issue before the Court. At oral argument, the parties each represented that

12   they believe Washington courts have addressed the issue, albeit with differing

13   outcomes. However, as explained below, while the cases each party cites address

14   issues that may be related to the issue before the Court, none answer this particular

15   question of law. In the absence of controlling Washington Supreme Court

16   precedent, the Court must apply the law as it believes the Washington Supreme

17   Court would under the circumstances. See Comm’r v. Estate of Bosch, 387 U.S. 456,

18   465 (1967) (“If there is no decision by [the Washington Supreme] court then federal

19   authorities must apply what they find to be the state law after giving ‘proper regard’

20   to relevant rulings of other courts of the State”).


     ORDER DENYING DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
     JUDGMENT RE: STATUTORY BENEFICIARIES – 5
     Case 2:18-cv-00194-SMJ      ECF No. 116    filed 07/22/20   PageID.2381 Page 6 of 15




1          The term “sibling” is not defined in Revised Code of Washington § 4.20.005.

2    The Court further finds, as in Matter of Estate of Reid, that neither the literal

3    language of Revised Code of Washington § 4.20.020 nor the dictionary definition

4    of “sibling” provides clarity on the question at issue. See 401 P.3d at 439 (finding

5    neither literal language of Revised Code of Washington § 4.20.020 nor dictionary

6    definitions of “child” helped to determine whether legislature intended child

7    adopted before biological parent’s death to qualify as a statutory beneficiary of that

8    biological parent for wrongful death action). Thus, the Court turns to Washington

9    case law and the text of the statute.

10   A.    S.D.A. and D.M.A.’s sibling relationship with G.B. was not severed by
           their adoption after G.B.’s death
11

12         Reviewing the wrongful death statute and the decisions in Estate of Blessing,

13   273 P.3d 975, 976 (Wash. 2012), and Leren v. Kaiser Gypsum, 442 P.3d 273, 284

14   (Wash. Ct. App. 2019), the Court finds that S.D.A. and D.M.A.’s sibling

15   relationship with G.B., which existed at the time of his death, was not severed by

16   their subsequent adoption for the purposes of the wrongful death statute.

17         The statutory beneficiaries’ right to recover under a wrongful death cause of

18   action vests—in a manner akin to a property right—at the time of the wrongful

19   death. See Wood v. Dunlop, 521 P.2d 1177, 1180 (Wash. 1974). Thus, in this case,

20   S.D.A. and D.M.A.’s rights as statutory beneficiaries vested prior to their adoptions,


     ORDER DENYING DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
     JUDGMENT RE: STATUTORY BENEFICIARIES – 6
     Case 2:18-cv-00194-SMJ     ECF No. 116     filed 07/22/20   PageID.2382 Page 7 of 15




1    at the time of G.B.’s death. Defendants have not identified any Washington law

2    providing that S.D.A. and D.M.A.’s subsequent adoption while this wrongful death

3    action was pending divested them of this right. In the absence of such precedent

4    from the Washington state courts, this Court declines to create such an expansion

5    on Washington law.

6          The Court also looks to the decisions in Estate of Blessing and Leren v. Kaiser

7    Gypsum as illustrative of the principles Washington courts look to in reviewing the

8    status of persons as beneficiaries under the wrongful death statute. Estate of

9    Blessing and Leren both resolved questions related to whether stepchildren remain

10   beneficiaries under the wrongful death statute after the relationship between the

11   parent and stepparent ends.2 Estate of Blessing, 273 P.3d at 975; Leren, 442 P.3d

12   at 283.

13         In Estate of Blessing, the Washington Supreme Court found that the step-

14   relationship had continued even though the stepchild’s biological parent

15   predeceased the stepparent, and, because the “tie of affinity” between the stepparent

16   and stepchild survived the death of the parent, the stepchild retained her status as a

17   beneficiary under the wrongful death statute. 273 P.3d at 978. In reaching this

18

19   2
       In Estate of Blessing, the relationship between parent and stepparent was severed
     by the parent’s death prior to the stepparent’s death, while in Leren, the parent and
20   stepparent divorced prior to the stepparent’s death. Estate of Blessing, 273 P.3d
     at 975; Leren, 442 P.3d at 283.

     ORDER DENYING DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
     JUDGMENT RE: STATUTORY BENEFICIARIES – 7
     Case 2:18-cv-00194-SMJ     ECF No. 116     filed 07/22/20   PageID.2383 Page 8 of 15




1    conclusion, the court noted that Revised Code of Washington § 4.20.020 employs

2    the term “‘stepchildren’ without defining or limiting the term,” and that there was

3    nothing in the dictionary definition “precluding the plain meaning that a step-

4    relationship could remain intact past the death of the children’s natural or adoptive

5    parent.” Id. The court also looked to the reasoning in In re Estate of Bordeaux, 225

6    P.2d 433 (Wash. 1950) that, where the “relationship by affinity” is “continued

7    beyond the death of one of the parties to the marriage which created the relationship,

8    and where the parties continue to maintain the same family ties and relationships,

9    considering themselves morally bound to care for each other, the District Court

10   properly found that the relationship continued to exist.” Id. (quoting Estate of

11   Bordeaux, 225 P.2d at 443).

12         The Washington Court of Appeals in Leren followed Estate of Blessing when

13   it reviewed the relationship between a stepchild and stepparent after the parent and

14   stepparent divorced and determined that the bonds of affinity between the stepchild

15   and the stepparent “indisputably lasted until the end of [the stepparent’s] death.”

16   Leren, 442 P.3d at 285. The Court also noted that “[d]ivorces do not, in theory,

17   sever the bonds of affinity between a stepparent and a stepchild any more than

18   between a parent and a biological child.” Leren, 442 P.3d at 285.

19         Here, as in Estate of Blessing and Leren, the Court looks to whether the bonds

20   of affinity continued to the decedent’s death. They clearly did. Defendants do not,


     ORDER DENYING DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
     JUDGMENT RE: STATUTORY BENEFICIARIES – 8
     Case 2:18-cv-00194-SMJ     ECF No. 116     filed 07/22/20   PageID.2384 Page 9 of 15




1    nor could they, argue that G.B., S.D.A., and D.M.A. did not retain their bonds of

2    affinity after the deaths of their parents, when they together became wards of the

3    estate and were placed in the custody of their aunt. See ECF Nos. 91, 99. Indeed,

4    Defendants admit that at the time of G.B.’s death, S.D.A. and D.M.A. were statutory

5    beneficiaries. ECF No. 99 at 2–3. The event that severed the bond of affinity

6    between G.B. and his siblings was G.B.’s tragic death, not S.D.A. and D.M.A.’s

7    subsequent adoption. Thus, the logic of Estate of Blessing and Leren supports the

8    conclusion that S.D.A. and D.M.A.’s adoption did not divest them of their status as

9    statutory beneficiaries for the wrongful death statute.

10   B.    Defendants’ arguments to the contrary rely on inapplicable cases

11         1.     In re Estate of Reid

12         Defendants argue this case is similar to the Matter of Estate of Reid, 401

13   P.3d 437, 439 (Wash. Ct. App. 2017), review denied, 407 P.3d 1138 (Wash. 2018).

14   ECF No. 91 at 4–5. In Estate of Reid, Reid had a biological child, Saludares, who

15   was adopted at the age of two by Reid’s parents. Estate of Reid, 401 P.3d. at 438.

16   Reid subsequently had two other children who were not adopted. Id. Upon Reid’s

17   death, Saludares and the two other children disputed whether Saludares was a

18   statutory beneficiary under the wrongful death statute. Id. The Court of Appeals

19   held that, “as a result of his adoption, Saludares became the ‘child, legal heir, and

20   lawful issue’ of his adoptive parents and not of his biological mother ‘for all legal


     ORDER DENYING DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
     JUDGMENT RE: STATUTORY BENEFICIARIES – 9
     Case 2:18-cv-00194-SMJ      ECF No. 116     filed 07/22/20   PageID.2385 Page 10 of 15




1    incidents,’ including wrongful death actions.” Id. at 440. However, as Plaintiff

2    argues, Estate of Reid is distinguishable for two primary reasons: (1) Estate of Reid

3    pertains to the termination of the parental relationship, and (2) Estate of Reid

4    pertains to an adoption prior to the decedent’s death. ECF No. 97 at 6–7. The Court

5    agrees these distinctions, particularly the latter, are essential.

6          In determining whether Saludares was a statutory beneficiary, the

7    Washington Court of Appeals looked to Washington’s adoption statute to guide an

8    interpretation that resulted in a “harmonious total statutory scheme” that “maintains

9    the integrity of the respective statutes.” Estate of Reid, 401 P.3d. at 440 (quoting

10   State ex rel. Peninsula Neigh. Ass’n v. Dep’t of Transp., 12 P.3d 134, 142

11   (Wash. 2000)). Wash. Rev. Code § 26.33.260(1) sets forth the legal effect of an

12   adoption as follows:

13         The entry of a decree of adoption divests any parent or alleged father
           who is not married to the adoptive parent or who has not joined in the
14         petition for adoption of all legal rights and obligations in respect to the
           adoptee, except past-due child support obligations. The adoptee shall
15         be free from all legal obligations of obedience and maintenance in
           respect to the parent. The adoptee shall be, to all intents and purposes,
16         and for all legal incidents, the child, legal heir, and lawful issue of the
           adoptive parent, entitled to all rights and privileges, including the right
17         of inheritance and the right to take under testamentary disposition, and
           subject to all the obligations of a natural child of the adoptive parent.
18

19         While this statute explicitly divests parents of legal rights and obligations and

20   renders the adoptee the “legal heir, and lawful issue of the adoptive parent,” it does


     ORDER DENYING DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
     JUDGMENT RE: STATUTORY BENEFICIARIES – 10
     Case 2:18-cv-00194-SMJ     ECF No. 116    filed 07/22/20   PageID.2386 Page 11 of 15




1    not set forth the legal effects of adoption on the relationship at issue in this case—

2    that of the adopted child’s siblings. Thus, while instructive in Estate of Reid,

3    Revised Code of Washington § 26.33.260(1) does not resolve the legal question

4    before the Court.

5          Moreover, while Revised Code of Washington § 26.33.260(1) explicitly

6    addresses the relationship between parent and adopted child, and case law similarly

7    supports giving an adopted child a “fresh start” through severing ties with the

8    biological parent, see Estate of Reid, 401 P.3d. at 440 (collecting cases), the

9    Washington legislature has specifically noted the importance of maintaining sibling

10   relationships even after adoption. See Wash. Rev. Code § 26.33.420. Specifically,

11   the Washington legislature found as follows:

12         The legislature finds that the importance of children’s relationships
           with their siblings is well recognized in law and science. . . . The
13         legislature finds, however, that when one or more of the siblings is
           adopted from foster care, these relationships may be severed
14         completely if an open adoption agreement fails to attend to the needs
           of the siblings for continuing postadoption contact. The legislature
15         intends to promote a greater focus, in permanency planning and
           adoption proceedings, on the interests of siblings separated by
16         adoptive placements and to encourage the inclusion in adoption
           agreements of provisions to support ongoing postadoption contact
17         between siblings.

18   Wash. Rev. Code § 26.33.420. The legislature also imposed a specific duty on

19   Washington courts, in reviewing and approving open adoption agreements, to

20   encourage parties to “seriously consider the long-term benefits to the child adoptee


     ORDER DENYING DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
     JUDGMENT RE: STATUTORY BENEFICIARIES – 11
     Case 2:18-cv-00194-SMJ     ECF No. 116     filed 07/22/20   PageID.2387 Page 12 of 15




1    and siblings of the child adoptee of providing for and facilitating continuing

2    postadoption contact between siblings.” Wash. Rev. Code § 26.33.430. Because

3    this statute tempers the legislative intent to provide a child with a “clean slate”

4    specifically as to the child’s sibling relationships, the Court declines to adopt

5    Defendants’ sweeping conclusion that the adoption of one sibling necessarily severs

6    the sibling relationship for the purposes of the wrongful death statute. Regardless,

7    the conclusions in Estate of Reid regarding the effect of a pre-death adoption on a

8    parent-child relationship are inapplicable to the issue before this Court.

9          2.     In re Estate of Fleming

10         Defendants argue that it is “axiomatic that if following their adoptions SDA

11   and DMA are no longer legally considered the ‘child’ of their biological parents,

12   they likewise cannot be considered the ‘siblings’ of G.B.” ECF No. 99 at 12.

13   Defendants point to In re Estate of Fleming, 21 P.3d 281 (Wash. 2001), to support

14   their proposition that the termination of the parent-child relationship divests the

15   siblings of their inheritance rights from other siblings. ECF No. 99 at 7–8. However,

16   Estate of Fleming is distinguishable because it involved the interpretation of a

17   statute that expressly ties sibling inheritance through a shared parental relationship.

18   Estate of Fleming, 21 P.3d 284.

19         Specifically, the Washington Supreme Court in Estate of Fleming was

20   interpreting right of inheritance for the estate of an intestate decedent, Thomas,


     ORDER DENYING DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
     JUDGMENT RE: STATUTORY BENEFICIARIES – 12
     Case 2:18-cv-00194-SMJ     ECF No. 116       filed 07/22/20   PageID.2388 Page 13 of 15




1    whose biological mother placed him for adoption. Id. at 283. Approximately one

2    year after Thomas’s birth, a parental termination order was issued providing

3    Thomas’s biological mother was “permanently deprived of any and all maternal

4    rights and interest in and to the said Baby Boy Fleming” and Thomas was placed

5    into the custody of a charitable organization, though he was never adopted. Id. Upon

6    Thomas’s death, Thomas’s biological mother and half-sibling, who was born to the

7    biological mother after she terminated her parental rights to Thomas, sought to

8    inherit through intestate inheritance. Id.

9          To determine whether the biological mother and biological half-sibling were

10   entitled to inherit, the Court looked to the legal effect of the termination order and

11   to the intestate distribution statute. Id. The intestate distribution statute expressly

12   limits inheritance in cases where there is no surviving spouse or issue of the intestate

13   “to those issue of the parent or parents who survive the intestate.” Id. at 284 (citing

14   Wash. Rev. Code § 11.04.015(2)). If there is no surviving spouse, issue, or parent

15   of the intestate, then distribution goes “to those issue of the parent or parents who

16   survive the intestate.” Id. (citing Wash. Rev. Code § 11.04.015(2)).

17         In relation to the parent, the Washington Supreme Court determined that

18   “[c]ontemporary probate and adoption statutes provide ample evidence the

19   Legislature has abandoned consanguinity as the overriding policy consideration

20   where the parent-child relationship is terminated” and that the legal effect of


     ORDER DENYING DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
     JUDGMENT RE: STATUTORY BENEFICIARIES – 13
     Case 2:18-cv-00194-SMJ     ECF No. 116     filed 07/22/20   PageID.2389 Page 14 of 15




1    severing one’s parental rights and interests in a child rendered her no longer the

2    decedent’s legal parent. Id. Thus, the biological mother was not entitled to intestate

3    distribution because she severed the parent-child relationship between herself and

4    Thomas. Id. at 285–86. As to the biological sibling’s claim to the inheritance, the

5    Court found that because “right of a sibling to inherit from a deceased sibling is

6    based upon the person’s status as the issue of a common parent; there is no direct

7    distribution to a person based upon his or her status as a sibling of the deceased.”

8    Id. at 286. Thus, the intestate succession to a biological sibling was severed when

9    the parental rights were terminated. Id.

10         However, the wrongful death statute, unlike the intestate distribution statute

11   creates a beneficiary group based on the sibling relationship itself, which is notably

12   not tied through the parental relationship. Compare Wash. Rev. Code

13   § 11.04.015(2) (“If the intestate not be survived by issue or by either parent, then to

14   those issue of the parent or parents who survive the intestate”) (emphasis added)

15   with Wash. Rev. Code § 4.20.020 (“If there is no spouse, state registered domestic

16   partner, or such child or children, such action may be maintained for the benefit of

17   the parents or siblings of the deceased.”) (emphasis added). Further, the Washington

18   Supreme Court, in Estate of Blessing, explicitly acknowledged the continuance of

19   a relationship listed in the wrongful death statute even after the relationship that

20


     ORDER DENYING DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
     JUDGMENT RE: STATUTORY BENEFICIARIES – 14
     Case 2:18-cv-00194-SMJ     ECF No. 116       filed 07/22/20   PageID.2390 Page 15 of 15




1    created the status had ended. Estate of Blessing, 273 P.3d at 977–78. Thus, Estate

2    of Fleming does not address the issue before the Court.

3                                      CONCLUSION

4          Having reviewed the wrongful death statute, the adoption statutes, and

5    Washington state courts legal precedent, the court finds that S.D.A. and D.M.A.’s

6    sibling relationship with G.B. was not severed by their adoption after G.B.’s death

7    for the purposes of their right to recover under Revised Code of Washington

8    § 4.20.020.

9          Accordingly, IT IS HEREBY ORDERED:

10                 Defendants’ “Motion for Partial Summary Judgment Re: Statutory

11                 Beneficiaries,” ECF No. 91, is DENIED.

12         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

13   provide copies to counsel for all parties.

14         DATED this 22nd day of July 2020.

15                       _________________________
                         SALVADOR MENDOZA, JR.
16                       United States District Judge

17

18

19

20


     ORDER DENYING DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
     JUDGMENT RE: STATUTORY BENEFICIARIES – 15
